— Judgment, Supreme Court, New York County (James Leff, J.), rendered March 19, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Since defendant did not object to the language in the court’s charge instructing the jurors that a doubt is reasonable if it is honest, that they were to acquit defendant if their minds were wavering, and that their role was to seek the truth, his argument on appeal that such language diluted the People’s burden of proof is not preserved for review (CPL 470.05 [2]; People v Robinson, 36 NY2d 224). Moreover, since the charge as a whole properly explained the concept of reasonable doubt, a reversal in the interest of justice is not warranted (People v Cazeau, 154 AD2d 611, 612, lv denied 75 NY2d 768). Concur— Murphy, P. J., Wallach, Ross and Asch, JJ.